DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 National Stage Application of PCT/US18/56392 filed 10/17/2018, where PCT/US18/56392 claims priority to 62/573,400 filed on 10/17/2017.

Status of Claims
Claims 1-4,7-8,10-11,15,17-24,26 and 30-31 are pending. Claims 2, 11, 17-24, 26, 30, 31 are withdrawn. Claims 1, 3, 4, 7, 8, 10, and 15, are under examination as being directed to elected (without traverse) Group I. Applicant elected, without traverse, the following species:
	i) Tyrphostin AG5381; and ii) Alzheimer's disease (AD).

    PNG
    media_image1.png
    217
    279
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments, filed July 1 2022, with respect to the rejection(s) of claim(s) 1 and 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive. The rejection of claim(s) 1 and 3 has been withdrawn. 
Applicant’s arguments, filed July 1 2022, with respect to the rejection(s) of claim(s) 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/016333 have/has been fully considered and are persuasive.  The rejection of claim(s) 1 and 3 has been withdrawn. 
Applicant’s arguments, filed July 1 2022, with respect to the rejection(s) of claim(s) 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/133668 A2 have/has been fully considered and are persuasive.  The rejection of claim(s) 1 and 3 has been withdrawn. 
Applicant’s arguments, filed July 1 2022, with respect to the rejection(s) of claim(s) 4, 7 and 15 under 35 U.S.C. 103 as being unpatentable over US Pub 075, as evidenced by Mucke and Selkoe in view of Davis and WO 2005/016333 as applied to claims 1 and 3, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claims 1, 3, 4, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0274075 A1, as evidenced by Mucke and Selkoe (Cold Spring Harb Perspect Med. 2012 Jul; 2(7)) in view of Davis et al. PLoS One Volume: 8 Issue: 1 Pages: e54127 Jan 2013 and WO 2005/016333.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 3, 4, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0274075 A1, as evidenced by Mucke and Selkoe (Cold Spring Harb Perspect Med. 2012 Jul; 2(7)) in view of Davis et al. PLoS One Volume: 8 Issue: 1 Pages: e54127 Jan 2013 and WO 2005/016333.
The problem to be solved by the claimed subject matter of claims 4 and 7 are the treatment of Alzheimer’s disease (AD) in a subject in need. It is noted that claims 1 and 3 are directed to the treatment of a subject in need of promoting phagocytosis of apoptotic neuronal cells comprising administration of AG538, and as per claims 4 and 7, a subject suffering from AD would be the subject in need as per claims 1 and 3. 
To address this, US Pub 075 discloses a disease to be treated by PDCL3 antagonists include Alzheimer’s disease, see paragraphs 222 and 243. US Pub 075 discloses methods of blocking or inhibiting angiogenesis that occurs in Alzheimer’s disease, see paragraph 243. Therefore, AD angiogenesis in the brain vasculature can play an important role in AD, see paragraph 243. It is noted, WO 333 teaches that AG538 is used to treat vasculogenesis and angiogenesis, see page 4, about lines 14-16.  US Pub 075 discloses that not only angiogenesis plays a role in the development of Alzheimer’s disease but that amyloid deposition (known to be associated with Alzheimer’s disease) in the vasculature leads to endothelial cell apoptosis, see paragraph 243. 
Regarding claims 4 and 7 and the limitations of treating Alzheimer’s and administering Tyrphostin AG 538, aka AG538, US Pub 075 discloses the administration of an AG538 analog, I-Ome Tyrphostin AG538 to inhibit expression or activity of PDCL3 in vivo (see paragraph 18). US Pub 075 discloses the inhibition of PDCL3 in vivo results in the inhibition of VEGFR-2 activity, and/or pathological angiogenesis, where a small molecule targeting/inhibiting antagonist of PDCL3 includes I-Ome Tyrphostin AG538, Id. 
It is noted that US Pub 075 does NOT teach the claimed AG538 compound (as taught by WO 333) to treat Alzheimer’s disease.  However one of ordinary skill in the art would have a rationale to interchange both the I-Ome Tyrphostin AG538 analog and claimed AG538 per WO 3333, based on their similar chemical structures and the fact they both have similar activity based on their IGF-1 receptor kinase inhibitor activity as taught by Davis. 
It is noted that US Pub 075 teaches 1-Ome-Tyrophostin AG 538 is an Insulin growth factor 1 (IGF-1) receptor protein tyrosine kinase inhibitor, see Figure 14A. Further, it is taught by WO 333 that AG 538 is an IGFR-1 inhibitor, see page 5, last paragraph where it explicitly recites: “Figure 3: AG1024 and AG538 are specific inhibitors of the IGF-1 receptor kinase and block activation by Angll.”
Figure 5 of Davis teaches among tyrphostin analogues, AG 538 and tyrphostin I-OMe-AG-538 are not only structurally similar, but exhibit similar inhibition activity. See page 7 of Davis, reproduced below.  In fact Davis specifically teaches that “. Both AG-538 and I-OMe-AG-538 inhibited IGF1R in a similar dose-dependent manner in a cell assay [38], page 7, column 2.  

    PNG
    media_image2.png
    518
    1177
    media_image2.png
    Greyscale

WO 333 discloses the use of AG538 for the treatment of diseases in a subject in need, which discloses the claimed subject matter of claims 1 and 3, thus rendering them obvious, in combination with US Pub 075, Mucke and Davis.  WO 333 discloses a method of treating an individual comprising administering an effective amount of a pharmaceutical composition having an active ingredient selected from the group consisting of AG538 to an individual in need of such treatment, see claims 5 and 7.
An administration of the claimed and elected species, AG538, to a subject in need (those suffering from Alzheimer’s disease) for example a human or an animal subject, will teach the claimed inventive method. This includes subjects with Alzheimer’s disease as subjects in need. 
Therefore, as taught by the various teachings of the cited prior art US Pub 075, WO 333 and Davis that note the similarities in structure as well as similar activity per IGFR-1 (see especially Davis), one skilled in the art would  have a rationale to substitute the two AG538 analogs for each other. 
The rationale to support a finding of obviousness are the prior art elements combined according to known methods (AG 538 and its analog, I-Ome-Tyrphostin AG538 is known for a method to treat angiogenesis, where angiogenesis is known to be associated with Alzheimer’s disease, where Aβ peptide is known to be associated with AD) to predictably arrive at the claimed invention. 	
Regarding claim 15 and the limitation of the accumulation of the pathogenic protein, Aβ peptide (APP) via an apoptotic cell, US Pub 075 discloses a precursor substrate for the beta-amyloid plaque and a neurotoxic peptide that selectively kills cortical neurons, see paragraph 243. Moreover, amyloid deposition in the vasculature leads to endothelial cell apoptosis and endothelial cell activation which leads to neovascularization, see paragraph 243. While not explicitly reciting said peptide is the Aβ peptide, this peptide is known to be the neurotoxic peptide associated with AD, as evidenced by Mucke and Selkoe.2 
Therefore, the claimed invention is prima facie obvious.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0274075 A1, as evidenced by Mucke and Selkoe (Cold Spring Harb Perspect Med. 2012 Jul; 2(7)) in view of 
Davis et al. PLoS One Volume: 8 Issue: 1 Pages: e54127 Jan 2013, and WO 2005/016333 as applied to claims 1, 3, 4, 7 and 15, in further view of Jonsson et al. N Engl J Med 2013; 368:107-116.  1, 3, 4, 7 8 and 10 15
Regarding claims 8 and 10 and the limitations of such disease being associated with TREM2 (triggering receptor expressed on myeloid cells 2), while US Pub 075, Davis and WO333 disclose the treatment of AD with AG 583 and its analogs, it is noted that US Pub 075, Davis and WO333 disclose TREM2 being associated with Alzheimer’s disease in a disease model or human subject. 
To address this, Jonsson discloses the implication of TREM2 in the pathogenesis of Alzheimer’s disease, see Abstract, Conclusions section.
Given that a particular variant (R47H substitution) TREM2 is associated with instances of AD in population and the report that a particular missense mutation in the gene encoding the TREM2 was found to confer a significant risk of AD in said population (see Abstract, Results section), one of ordinary skill in the art would have a rationale to look towards TREM2 with any possible associated  mutations in the diagnosis and treatment of AD.
The rationale to support a finding of obviousness are the prior art elements combined according to known methods (AG 538 and its analog, I-Ome-Tyrphostin AG538 is known for a method to treat angiogenesis, where angiogenesis is known to be associated with Alzheimer’s disease, where TREM2 is known to be associated with Alzheimer’s disease and predictive of its risk)  to predictably arrive at the claimed invention.
Therefore, the claimed invention is prima facie obvious.

RESPONSE TO ATTORNEY ARGUMENTS:
Applicant respectfully submits that the US Pub 075 as evidenced by Mucke and Selkoe in view of Davis and WO 333 fails to establish a prima facie case that claims 4, 7, and 15 are obvious.
Applicant argues that WO 333 fails to teach the use of Tyrphostin AG538 to promote phagocytosis of an apoptotic neuronal cell or to promote phagocytic activity of microglia. Applicant argues the disclosures of Rahimi, Mucke, and David fail to remedy this deficiency. Applicant argues none of these references, alone or together, teach or suggest using Tyrphostin AG538 to promote phagocytosis of an apoptotic neuronal cell by promoting the phagocytic activity of microglia.
Applicant argues a person having ordinary skill in the art would not be motivated by the cited combination of reference to use Tyrphostin AG53 8 to promote phagocytic activity of microglia, and certainly would not have a reasonable expectation of success if they did.
In response, while Applicant argues that WO 333 fails to teach the claimed invention as claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As noted above, US Pub 075 discloses a disease to be treated by PDCL3 antagonists include Alzheimer’s disease, see paragraphs 222 and 243. US Pub 075 discloses methods of blocking or inhibiting angiogenesis that occurs in Alzheimer’s disease, see paragraph 243. Therefore, AD angiogenesis in the brain vasculature can play an important role in AD, see paragraph 243. It is noted, WO 333 teaches that AG538 is used to treat vasculogenesis and angiogenesis, see page 4, about lines 14-16.  
US Pub 075 discloses the administration of an AG538 analog, I-Ome Tyrphostin AG538 to inhibit expression or activity of PDCL3 in vivo (see paragraph 18). US Pub 075 discloses the inhibition of PDCL3 in vivo results in the inhibition of VEGFR-2 activity, and/or pathological angiogenesis, where a small molecule targeting/inhibiting antagonist of PDCL3 includes I-Ome Tyrphostin AG538, Id.
While US Pub 075 does not expressly teach the claimed AG538 compound it does not teach the AG538 analog, 1-Ome-Tyrophostin AG 538 is an Insulin growth factor 1 (IGF-1) receptor protein tyrosine kinase inhibitor, see Figure 14A. Further, it is taught by WO 333 that AG 538 is an IGFR-1 inhibitor, see page 5, last paragraph where it explicitly recites: “Figure 3: AG1024 and AG538 are specific inhibitors of the IGF-1 receptor kinase and block activation by Angll.
Both AG-538 and I-OMe-AG-538 inhibited IGF1R in a similar dose-dependent manner in a cell assay [38], page 7, column 2.  
Therefore, as taught by the various teachings of the cited prior art US Pub 075, WO 333 and Davis that note the similarities in structure as well as similar activity per IGFR-1 (see especially Davis), one skilled in the art would  have a rationale to substitute the two AG538 analogs for each other. 
The rationale to support a finding of obviousness are the prior art elements combined according to known methods (AG 538 and its analog, I-Ome-Tyrphostin AG538 is known for a method to treat angiogenesis, where angiogenesis is known to be associated with Alzheimer’s disease, where Aβ peptide is known to be associated with AD) to predictably arrive at the claimed invention.
Applicant argues a person having ordinary skill in the art, however, would not reasonably conclude that that these compounds' could be successfully used to promote phagocytic activity of microglia.
Applicant argues that as explained in a 2018 review article published in Developmental Neurobiology (Zhao et al., Dev Neurobio. 2018, 78(6): 604-617, attached as Exhibit B), microglia participate in angiogenesis in both developing (see section 2.2) and mature (see section 3 .1-3 .3) central nervous systems. Its role as the primary phagocyte in the nervous system can include phagocytic breakdown of vessel wall (see section 3.2).
Applicant argues that, section 3.3.1 of the review article speculates from journal articles published from 2002 to 2017 that microglia activity promotes the vascular pathology in Alzheimer's disease and Aβ pathology. Applicant argues that, a demonstration that Tyrphostin AG538's or I-Ome-Tyrphostin AG538's can block or inhibit angiogenesis actually teach away from the presently claimed invention and would discourage a person of ordinary skill in the art from even experimenting with these compounds to promote the phagocytic activity of microglia. Applicant argues that there is not a reasonable expectation of success, as the art teaches/suggests that administration of AG538 inhibits microglia activity. 
In response, it is pointed out that Zhao teaches that the specific contribution of microglia remain hotly debated, see Section 3.3.1 of Zhao (citing Gold and El Khoury, 2015; Malm et al. 2015).  It is pointed out that Zhao decides to “focus on some of the evidence that among other things, microglia in the AD context participates in vascular abnormalities that occur in the disease.” Id.
The examiner notes that “’[o]bviousness does not require absolute predictability of success.’ In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).” (See also MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell). Rather, the Federal Circuit notes that obviousness merely requires a reasonable expectation of success, see MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell.
While Applicant has noted the teachings of Zhao to argue a teaching away from the claimed invention, it is noted that the prima facie case has been established as noted in the above obviousness rejection.
With regard to the Attorney arguments of regarding claims 8 and 10 because WO 333 does not disclose every element of claims 1 and 3, either alone or in combination of US Pub 075, Mucke, Davis, these arguments have been addressed above.
Further, as noted above Jonsson discloses the association of TREM2 with instances of AD in population and the report that a particular missense mutation in the gene encoding the TREM2 was found to confer a significant risk of AD in said population (see Abstract, Results section).  Therefore, one of ordinary skill in the art would have a rationale to look towards TREM2 with any possible associated  mutations in the diagnosis and treatment of AD.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Also known as CAS#: 133550-18-2; AG538; AG 538; AG-538;  Tyrphostin AG-538
        2 Mucke and Selkoe (Neurotoxicity of Amyloid β-Protein: Synaptic and Network Dysfunction Cold Spring Harb Perspect Med. 2012 Jul; 2(7)) pp. 1017.